 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCamden Regional Legal Services, Inc. and Communi-cations Workers of America, AFL-CIO, Petition-er. Case 4-RC- 12220August 8, 1977DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Bruce D.Bagley. Subsequently, pursuant to Section 102.67 ofthe National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended, the Regional Director for Region 4transferred this case to the Board for decision.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:I. The Employer is a nonprofit New Jerseycorporation engaged in providing legal assistance innoncriminal proceedings to indigent clients. It isprimarily funded by the Legal Services Corporation,a nonprofit District of Columbia corporation, whichdisburses congressionally appropriated funds to localrecipients such as the Employer. The remainder of itsfunding comes from the State of New Jersey, variouscounty governments, and private sources such ascounty bar associations and charities.In Wayne County Neighborhood Legal Services,Inc.,' the Board determined that recipients of LegalServices Corporation funds such as the Employerherein would be treated as law firms for jurisdictionalpurposes and that it would therefore assert jurisdic-tion for the reasons set forth in Foley, Hoag & Eliot.2Hence, for the reasons stated in both the aforemen-tioned cases, we find the Employer's operations havea substantial impact on interstate commerce, and weshall assert jurisdiction if our monetary jurisdictionalstandards are satisfied.The Employer has gross annual revenue of$900,000. Each year the Employer purchases goodsand services in excess of $50,000 from such nationalconcerns as IBM, Xerox, Bell Telephone, NationalTelephone Systems, Prudential Insurance Company,i 229 NLRB 1023 (1977).2 229 NLRB 456 (1977).: Office Employees International Union, Local No. 11 v. N.LR.B., 353U.S. 313, 318 (1957).See table Ic, Bureau of the Census, U.S. Commerce Department,Census of Selected Service Industries, Legal Services, vol. I, Summary andSubject Statistics, p. 425.and West Publishing Co. Thus, the Board's statutoryjurisdiction is clearly established.There remains for our consideration the questionof the basis on which we shall exercise our discretionin asserting jurisdiction since we are mindful that weneed not assert jurisdiction in all cases dealing with aparticular classification of employers.3We haveexamined the most recent empirical data collected bythe Bureau of the Census4and the American BarFoundation5and are of the opinion and find that itwill effectuate the policies of the Act to limit ourassertion of jurisdiction over law firms in general andlegal assistance programs such as is involved hereinto those that receive at least $250,000 in gross annualrevenues. We are persuaded that their standard willenable the Board to exercise jurisdiction over thatpart of the industry which exerts a substantial impacton commerce without unduly burdening the Board'sprocesses by involving it in a multitude of caseswhose total economic significance is slight.6As previously indicated, the Employer's annualgross revenues are $900,000. Accordingly, we findthat the Employer's operations affect commercewithin the meaning of Section 2(6) and (7) of the Actand, since the gross revenues exceed $250,000, wefind that it will effectuate the policies of the Act toassert jurisdiction herein.2. The parties stipulated and we find that thePetitioner is a labor organization claiming to repre-sent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All paralegal employees, secretaries, reception-ists, clerks, assistant bookkeeper, clerical assis-tant; excluding administrative assistants, book-keeper and office manager.[Direction of Election and Excelsior footnoteomitted from publication.]5 See tables 56, American Bar Foundation, The 1971 Lawyer StatisticalReport, pp. 10-12(1972).6 Member Murphy notes that the Board, in asserting jurisdiction overprofessional activities such as are involved herein, applies the same type ofdollar volume tests as are used for commercial establishments such asmanufacturing firms and drycleaners. She believes it appropriate to examinefuture cases to determine whether such a common approach is proper.231 NLRB No. 47224